Citation Nr: 0639124	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition.

2.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1989 to 
December 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he currently has a bilateral ankle 
disability which he believes is the result of his time on 
active duty.  The veteran's entry physical found his lower 
extremities to be normal.  In December 1989, a service 
medical record indicated that the veteran had chronic left 
ankle pain, and it was noted that the veteran's right leg had 
been in a cast for four weeks for a right fibular stress 
fracture.  The veteran's claims file contains a number of 
current treatment records concerning treatment of his feet; 
however, it is unclear from these records the nature of the 
current condition of the veteran's ankles. 

The veteran's claim was remanded in February 2004, and the RO 
was directed to ask the veteran to provide a list of the 
names and addresses of all medical care facilities from whom 
he received treatment prior to August 1989; and then, after 
obtaining the necessary authorizations, to obtain records 
from each health care provider he identifies.  However, the 
RO asked for all of the treatment the veteran had received 
since 1989.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, another 
remand is now required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a list of 
the names and addresses of all medical 
care facilities from whom he received 
treatment prior to August 1989. After 
obtaining the necessary authorizations, 
obtain records from each health care 
provider he identifies. 

2.  Ask the veteran to provide a list of 
the names and addresses of all medical 
care facilities from which he received 
treatment since September 2001.  After 
obtaining the necessary authorizations, 
obtain records from each health care 
provider he identifies. 

3.  Schedule the veteran for an 
examination of his right and left ankles, 
the examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Specifically, the examiner 
should indicate whether the veteran has a 
disability related to either ankle; and if 
so, he should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed ankle condition (of either 
ankle) was caused by or began during the 
veteran's military service, or was 
aggravated by his time in service.  Any 
opinion should be supported by a complete 
rationale.  The examiner should 
specifically address the in-service 
treatment record which reflect left ankle 
pain and indicated that the veteran had a 
right fibula stress fracture during 
service.

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



